Case: 20-20030     Document: 00515852054         Page: 1     Date Filed: 05/06/2021




           United States Court of Appeals
                for the Fifth Circuit
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                          May 6, 2021
                                  No. 20-20030                          Lyle W. Cayce
                                                                             Clerk

   United States of America,

                                                           Plaintiff—Appellant,

                                       versus

   Asher Abid Khan,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:15-CR-263-1


   Before Jolly, Stewart, and Oldham, Circuit Judges.
   E. Grady Jolly, Circuit Judge:
          In this appeal, we are asked to assess the substantive reasonableness
   of a below-Guidelines sentence for a defendant who pled guilty to a terrorism
   charge. This review is the second occasion that this defendant’s sentence
   has been appealed to this court. United States v. Khan, 938 F.3d 713 (5th Cir.
   2019) (“Khan I”). Because the district court did not account for a sentencing
   factor that should have received significant weight, we reverse the
   defendant’s sentence as substantively unreasonable and remand for a second
   resentencing. And because the sentencing judge seems immovable from his
   views of the sentence he imposed, and because the judge displayed bias
Case: 20-20030         Document: 00515852054               Page: 2      Date Filed: 05/06/2021




                                          No. 20-20030


   against the government and its lawyers, we sua sponte reassign this case to a
   different judge.
                                                I.
           Asher Abid Khan, originally from Houston, moved to Australia at age
   nineteen. Khan I, 938 F.3d at 714. 1 A Muslim, Khan increasingly became
   radicalized through viewing and discussing jihadist propaganda on the
   internet. He had decided to move to the Middle East to join ISIS. Id. Around
   the same time, he got back in touch via Facebook with Sixto Ramiro Garcia,
   whom he had known from the mosque they had attended in Houston. 2 Garcia
   accepted Khan’s Facebook friend request on January 6, 2014, and that same
   day, the two began messaging back and forth. Khan said that he was planning
   to travel to join ISIS in Syria and invited Garcia to come along with him. Soon
   they began discussing the travel documents required. Khan also told Garcia
   he would send him lectures on “fighting for Islam.” Garcia said that he
   wanted to travel with Khan to the Middle East to join ISIS.
           Khan then contacted Mohamed Zuhbi, a member of ISIS who lived in
   Turkey and coordinated travel for ISIS recruits. Id. Zuhbi stated he could
   help Khan once he had firm plans in place to get to Turkey. Khan and Garcia
   thus began to solidify their scheme and continued to discuss logistics and
   their jihadist views. Khan then sought further guidance from Zuhbi. Zuhbi
   encouraged Khan to fly to Istanbul from Australia (where Khan was then
   living), take a bus to Antakya near the Syrian border, and meet Zuhbi in
   Antakya. Zuhbi also gave Khan his phone number and told him to buy a



           1
           The facts of this case are ably laid out in our prior opinion and will only be briefly
   supplemented as necessary here. See Khan I, 938 F.3d at 714–15.
           2
            By the time they reconnected, Khan had moved to Australia to live with relatives
   and continue his education. Id.




                                                 2
Case: 20-20030      Document: 00515852054          Page: 3   Date Filed: 05/06/2021




                                    No. 20-20030


   burner phone and SIM card upon arrival in Turkey. Khan relayed this plan
   to Garcia and also gave him instructions on purchasing a one-way ticket from
   Houston to Istanbul. They also discussed their cover story that they were
   tourists.
          About a month and a half after Khan and Garcia first reconnected
   online, both flew to Turkey and met in person. Their plan to travel together
   to meet Zuhbi, however, was frustrated by Khan’s family. After Khan had
   told them his plans to join ISIS, his family—who still lived in Houston—lied
   to him that his mother had suffered a heart attack, that death was at the door,
   and that he needed to immediately fly to Houston before she died. Garcia
   attempted to convince Khan to continue with him to Syria, but Khan refused.
   Instead, he provided Garcia with Zuhbi’s phone number and cash for his trip
   to Syria. Khan then flew to Houston.
          The next day, Garcia messaged Khan telling him that the phone
   number he had given him for Zuhbi did not work. Khan proceeded to
   message Zuhbi about Garcia, and that day, Garcia and Zuhbi made direct
   contact, messaging each other about when and where to meet. The next day,
   Garcia messaged Khan that he had met with Zuhbi but was not yet with ISIS.
          Although Khan was now in Houston, he and Garcia continued to
   message each other over the next few months, with Garcia updating Khan as
   he progressed through some form of boot camp, received an AK-47, and was
   involved in a skirmish. Khan offered several times to provide Garcia money
   if he needed it, and he also posted on Facebook in an attempt to raise funds
   for Zuhbi. In July 2014, Khan advised Garcia that he should try to join ISIS,
   as Garcia appeared to have joined a different militia. About a month later,
   Garcia confirmed that he was fighting for ISIS. In September 2014, all
   communications with Garcia went dead, and in December of the same year,
   Garcia’s mother received a Facebook message from someone using Garcia’s




                                          3
Case: 20-20030      Document: 00515852054          Page: 4   Date Filed: 05/06/2021




                                    No. 20-20030


   account saying that he was believed to have died in Iraq while fighting for
   ISIS.
           Back to Houston: Khan was arrested in May 2015 and indicted in the
   Southern District of Texas. He pled guilty before Judge Lynn Hughes to
   providing material support to a designated foreign terrorist organization in
   violation of 18 U.S.C. § 2339B on December 4, 2017. At sentencing, the
   judge took issue with the prosecutors’ attempt to include U.S.S.G. § 3A1.4’s
   terrorism enhancement in Khan’s sentencing guideline calculations and
   refused to include the enhancement. The judge also overruled prosecutors’
   request to apply U.S.S.G. § 2M5.3(b)(1)(E) to Khan because he declined to
   find that that Khan’s contact with Garcia qualified as “material support” to
   “commit or assist in the commission of a violent act.” The government
   objected to these rulings and argued that a 180-month sentence was necessary
   to deter others from joining ISIS or recruiting others to join ISIS. Khan,
   through counsel, asked for a 12-month sentence. He argued that he was
   young and stupid, had left the jihadist world behind, and now was working,
   studying, and volunteering to educate others about the dangers of radical
   jihadism. The court, noting that Khan’s crime was “helping a friend do what
   you were doing,” sentenced Khan to 18 months in prison and 3 years of
   supervised release.
           The government appealed. Khan I, 938 F.3d at 713. This court, after
   reviewing the district court’s application of the guidelines de novo and its
   factual findings for clear error, determined that the district court’s sentence
   was procedurally unreasonable for concluding that the terrorism
   enhancement did not apply. Id. at 717–19. It did not reach the issue of the




                                         4
Case: 20-20030        Document: 00515852054       Page: 5   Date Filed: 05/06/2021




                                   No. 20-20030


   sentence’s substantive reasonableness or whether the § 2M5.3(b)(1)(E)
   enhancement should apply. Id. at 714.
          At resentencing upon remand, the government again sought a 180-
   month sentence, which was the statutory maximum. Khan asked the court
   to reimpose the same sentence as before, given that he had already served his
   prison time without disciplinary issues and was continuing his education; he
   also was volunteering with a Department of Homeland Security-sponsored
   program to train community leaders to recognize signs that a young person
   might be susceptible to extremism or gang recruitment. Khan’s youth was
   again emphasized.
          Judge Hughes then sentenced Khan to the same 18-month sentence,
   but with more explanation than earlier.        After finding the terrorism
   enhancement applicable, the judge stated on the record that there were
   reasons to depart downward. Khan’s lack of criminal history, studies, work,
   volunteering, steps toward rehabilitation, and age were all reasons to
   decrease the sentence. The judge also found that Garcia “was not recruited”
   by Khan; instead, they were “equally enthusiastic” about it, “both wanted
   to do it,” and “encouraged each other.” The fact that Khan now had friends
   and family that were good influences on him was also important to the court.
   In addition, the judge noted that Khan spoke with law enforcement after his
   guilty plea in an attempt to cooperate with them. Judge Hughes also found
   that Khan didn’t “need a lot of retribution because what he did do was so
   miniscule,” and he questioned the materiality of the support that Khan
   provided. To the judge, there was no “reason to further protect the public”
   from Khan’s crimes. Khan’s attorney asked that the court note that part of
   its decision was based on a policy disagreement with the sentencing
   guidelines calculations, which the judge affirmed. The government objected
   to Khan’s sentence, this time as being substantively unreasonable, and this
   appeal followed.



                                         5
Case: 20-20030      Document: 00515852054           Page: 6     Date Filed: 05/06/2021




                                     No. 20-20030


                                           II.
          “We review a preserved objection to a sentence’s substantive
   reasonableness for an abuse of discretion, examining the totality of the
   circumstances.” United States v. Warren, 720 F.3d 321, 332 (5th Cir. 2013).
   “A district court abuses its discretion if it bases its decision on an error of law
   or a clearly erroneous assessment of the evidence.” United States v. Teuschler,
   689 F.3d 397, 399 (5th Cir. 2012). Errors of law are reviewed de novo, but
   factual findings must only be “plausible,” United States v. Cisneros-Gutierrez,
   517 F.3d 751, 764 (5th Cir. 2008), and are not clearly erroneous unless—
   viewing the record as a whole—this court is “left with the definite and firm
   conviction that a mistake has been committed.” United States v. Hebert, 813
   F.3d 551, 559 (5th Cir. 2015).
          District courts must consider the seven sentencing factors found in 18
   U.S.C. § 3553(a) in the light of the parties’ arguments for a sentence to be
   substantively reasonable. United States v. Mondragon-Santiago, 564 F.3d 357,
   360–61 (5th Cir. 2009); United States v. Williams, 517 F.3d 801, 809–10 (5th
   Cir. 2008). After selecting a sentence, the district court must adequately
   explain it; if the court choses to vary from the Guidelines, it must “more
   thoroughly articulate its reasons,” which should be “fact-specific and
   consistent” with the § 3553(a) sentencing factors. Hebert, 813 F.3d at 562.
   The further a sentence varies from the Guidelines, the more compelling the
   justification must be, but a “significant variance” from the Guidelines is
   allowed where it reflects the district court’s individualized, case-specific
   reasons. United States v. Nguyen, 854 F.3d 276, 283 (5th Cir. 2017); Hebert,
   813 F.3d at 562–63. “The fact that this court might reasonably have
   concluded that a different sentence was appropriate is insufficient to justify
   reversal,” Nguyen, 854 F.3d at 283, and even a sentence “significantly
   outside the Guidelines range” is reviewed under this “highly deferential”




                                           6
Case: 20-20030        Document: 00515852054             Page: 7      Date Filed: 05/06/2021




                                        No. 20-20030


   abuse of discretion standard. Gall v. United States, 552 U.S. 38, 41 (2007);
   United States v. Hoffman, 901 F.3d 523, 554 (5th Cir. 2018).
           Notwithstanding this level of deference, however, a sentence is
   substantively unreasonable if it “does not account for a factor that should
   have received significant weight” or “represents a clear error of judgment in
   balancing the sentencing factors.” Warren, 720 F.3d at 332. We proceed to
   review Khan’s sentence to determine whether it is laden with the errors
   alleged by the government.
                                             III.
           We first address whether the sentence failed to give “significant
   weight” to the seriousness of Khan’s offense.                      See 18 U.S.C. §
   3553(a)(2)(A). 3 This sentencing factor, which must be taken into account,
   requires a judge to impose a sentence that “reflect[s] the seriousness of the
   offense,” “promote[s] respect for the law,” and “provide[s] just
   punishment for the offense.” 18 U.S.C. § 3553(a)(2)(A). Here, Khan
   specifically pled guilty to providing material support to a designated foreign
   terrorist organization, in violation of 18 U.S.C. § 2339B(a)(1). Khan I, 938
   F.3d at 715.
           In his plea agreement, Khan explicitly agreed that the material support
   he provided to ISIS included personnel: his friend, Garcia. Furthermore,
   Khan unequivocally agreed to a set of facts that formed the basis of his guilty
   plea. In particular, Khan agreed to the fact that he “began recruiting” Garcia
   to join ISIS; that while Khan and Garcia were planning to travel to Turkey,
   “it was Khan, not [Garcia], who was in touch with [Zuhbi]” to coordinate


           3
            This sentencing factor overlaps substantially with § 3553(a)(1)’s requirement for
   judges to consider the “nature and circumstances of the offense,” so any discussion of
   § 3553(a)(2)(A) applies equally to § 3553(a)(1) as well.




                                               7
Case: 20-20030      Document: 00515852054           Page: 8     Date Filed: 05/06/2021




                                     No. 20-20030


   their connection to ISIS; and that even after returning to Houston—and
   shortly before Garcia’s apparent death—Khan “told [Garcia], who had yet
   to reach [ISIS], that [Garcia] should still try to get to [ISIS].”
          Throughout the resentencing hearing, the judge sought to minimize
   Khan’s actions, ignoring if not contradicting the facts to which Khan and the
   government had agreed and which formed the basis of his plea. Judge Hughes
   stated that Garcia “was not recruited” by Khan, that Khan and Garcia were
   “equally enthusiastic” about joining ISIS, and that they “encouraged each
   other.” But the record and Khan’s plea agreement make abundantly clear
   that Khan played a singular role in planning their travel to Turkey and was a
   necessary link in connecting Garcia to ISIS. Indeed, as we have noted, Khan
   agreed that the material support he provided to ISIS was his friend, Garcia.
   Judge Hughes minimized Khan’s material support as “what money he had
   left over” and “traveling with [Garcia] and then giving him a phone number
   when he bailed out” and seemed to brush aside the facts that demonstrated
   the seriousness of Khan’s actions.
          In addition, Judge Hughes omitted any discussion of Khan’s behavior
   after returning from Turkey into his assessment of the seriousness of Khan’s
   crime. He stated that when Khan “returned and was apprehended, he had
   already gone back to his normal life,” despite the fact that Khan pled guilty
   to continuing to encourage Garcia’s quest to join ISIS even after he returned
   to Houston. Khan did not just “talk about Jihadism,” “[buy] a plane ticket,”
   “[make] some cell phone calls,” and then “quit before it started.” He played
   an active role in pushing Garcia along a path that ended in his death.
          The judge’s comments also downplayed the nature of what Khan and
   Garcia intended to accomplish. At sentencing, the judge referred to Khan’s
   conduct as “miniscule” and “as low level and as least significant as I think
   you could have.” Although the judge certainly acknowledged that ISIS has a




                                           8
Case: 20-20030        Document: 00515852054              Page: 9       Date Filed: 05/06/2021




                                         No. 20-20030


   “despicable, inhumane purpose,” he opined that Khan and Garcia’s
   association was “no different than two guys signing up for the Marines.”
           To the point, the judge characterized and discounted Khan’s conduct
   effectively so as to contradict the facts Khan admitted in his plea agreement.
   Furthermore, he failed to acknowledge that Khan had facilitated and fully
   supported the purposes and atrocities of ISIS. We conclude that Judge
   Hughes failed to account for the “seriousness of [Khan’s] offense,” a
   sentencing factor that should have received “significant weight.” See 18
   U.S.C. § 3553(a)(2)(A); Warren, 720 F.3d at 332. Khan’s sentence was thus
   substantively unreasonable; it is reversed, and we will remand.
                                              IV.
           Finally, we find that upon remand, reassignment of this case is
   appropriate. See Johnson v. Sawyer, 120 F.3d 1307, 1333 (5th Cir. 1997)
   (noting that we have the power, on remand, to reassign a case to another
   judge). Although reassignment is an “extraordinary” power that is “rarely”
   invoked, we find it warranted here based on the two separate, but related tests
   this court has applied to in the reassignment context. 4 Miller, 986 F.3d at
   892–93.




           4
             “This Circuit has not decided which of [these] two tests should be used to decide
   whether to reassign a case.” United States v. Winters, 174 F.3d 478, 487 (5th Cir. 1999).
   Instead, we use both tests, which are borrowed from other circuits. Id. The result of each
   test has been always the same. See, e.g., Miller v. Sam Houston State Univ., 986 F.3d 880,
   892–93 (5th Cir. 2021); U.S. ex rel. Little v. Shell Expl., Prod. Co., 602 F. App’x 959, 975
   (5th Cir. 2015); Latiolais v. Cravins, 574 F. App’x 429, 437 (5th Cir. 2014); In re
   DaimlerChrysler Corp., 294 F.3d 697, 701 (5th Cir. 2002); Winters, 174 F.3d at 487–88;
   Johnson, 120 F.3d at 1333. We do note that the second factor of the first test is virtually
   identical to the single question the simpler test asks. Since these two inquiries suggest
   redundancy, we have analyzed them together here.




                                                9
Case: 20-20030       Document: 00515852054              Page: 10       Date Filed: 05/06/2021




                                         No. 20-20030


           What we call the first test involves weighing three factors: “(1)
   whether the original judge would reasonably be expected upon remand to
   have substantial difficulty in putting out of his or her mind previously-
   expressed views or findings determined to be erroneous or based on evidence
   that must be rejected”; “(2) whether reassignment is advisable to preserve
   the appearance of justice”; and “(3) whether reassignment would entail
   waste and duplication out of proportion to any gain in preserving the
   appearance of fairness.” Id. What we will call the second test simply requires
   this Court to reassign “when the facts might reasonably cause an objective
   observer to question [the judge’s] impartiality.” In re DaimlerChrysler Corp.,
   294 F.3d at 701.
           Addressing the first test, the record convinces us that the judge would
   likely have substantial difficulty putting out of his mind his previously
   expressed views. He had first sentenced Khan to 18 months; and when we
   reversed, on remand he seemed determined to fashion the record to his own
   choosing, in order to once again impose the same sentence. It is clear that he
   is fixed in his view of what Khan’s sentence must be. And although on
   remand he did acknowledge the sentencing enhancement as mandated, he
   declined to reconsider the sentence in any respect, showing that he is
   adamant against further consideration of the substance of the record. 5
           The first test’s second factor asks us to examine whether the
   appearance of justice has been compromised by the sentencing process. This
   factor aligns with the question posed by the second test: whether the facts




           5
             See, e.g., Little, 602 F. App’x at 974 (a case in which Judge Hughes ignored this
   court’s instructions after an appeal, resulting in a second appeal, upon which this court
   reassigned the case to a different judge).




                                               10
Case: 20-20030        Document: 00515852054              Page: 11       Date Filed: 05/06/2021




                                          No. 20-20030


   might “reasonably cause an objective observer” to question the judge’s
   impartiality.
           Judge Hughes did not show impermissible bias against the
   government or its attorneys at the resentencing hearing itself. To be sure, at
   the end of the hearing, he specifically stated to the government attorney,
   “You understand [the sentence] is no reflection on you?” To which the
   prosecutor replied, “Yes, I do, Your Honor.” But a further look shows that
   the judge packed the record with hostile remarks against the government and
   its attorneys. He repeatedly indicated that government attorneys, especially
   those from Washington, are lazy, useless, unintelligent, or arrogant. 6 At
   times, these same sorts of comments were directed at the particular
   government attorneys appearing before him. 7 What’s more, he compared
   the government with ISIS, referred to its attorneys as “thugs,” and alluded
   to the Department of Justice as unethical. 8 These sorts of comments do



           6
             E.g.: “[Government attorneys in Washington] are back from lunch now. It is 1:00
   in Washington, and they are only going to work until about 3:30. . . . The government has
   to learn to act.” | “You know how many people have civilian jobs with the United States
   government? . . . The short answer would be ‘too many.’” | “[T]he government can appeal
   the sentence, and it’s been known to do irrational things like that.” | “[S]end some 30-
   year-old chip-on-the-shoulder jerk down here [from Washington] to do it for you.” | “It’s
   the typical Washington mentality. They are so self-absorbed.” | “[T]here are too many
   self-important retarded—I take that back; retarded people have a justification—who like
   nothing better than a headline that they can announce they’re going to get somebody,
   whether they . . . have a case or not.” | “[O]rdinary routine stuff does not get done because
   we’re spending all our resources with people like Eric Holder at a podium holding press
   conferences on people he’s going to crush. . . . Those people ought to go get a shovel or a
   hoe and report to the nearest national park and start cleaning up paths.”
           7
             E.g.: “Come in and do your job[.]” | “I know you-all are useless government
   bureaucrats[.]” | “[I]t’s not that you're annoying me, which you are—apparently, it’s
   what you-all do.”
           8
             E.g.: “You work for the government whose principal product is press releases, so
   don’t be talking about [ISIS’s] extravagant media. . . . One must be careful about pointing
   fingers.” | “So, we know there’s a terror problem everywhere. And some of the citizen




                                                11
Case: 20-20030       Document: 00515852054              Page: 12      Date Filed: 05/06/2021




                                        No. 20-20030


   reveal a level of prejudice—not just skepticism—against the government as
   a party in this case.
           Finally, the third factor asks us to consider whether reassigning this
   case to another judge would entail waste and duplication out of proportion to
   any gain in the appearance of fairness. This factor counsels caution. We
   certainly recognize that Judge Hughes has been presiding over this case for
   four-and-a-half years, which included seven conferences and hearings, and
   that a different judge would have to get up-to-speed on a substantial and
   nuanced factual record. In this respect, reassignment is regrettable; it is
   nonetheless necessary for the reasons we have stated.
                                              V.
           In this, the second appeal of this case, we have examined the
   substantive reasonableness of a defendant’s sentence and have explained
   why, in view of the record, it cannot stand and must be vacated. We have
   further considered reassignment and have concluded that because of the
   judge’s fixed and inflexible view of the case—and his statements evincing
   bias against the government as a party—the case requires reassignment to a
   new judge. Consequently, we REVERSE Khan’s sentence, VACATE the
   judgment, and REMAND this case to the Chief Judge of the Southern
   District of Texas to REASSIGN it to a different judge, who will proceed in
   a manner not inconsistent with this opinion.
          REVERSED, VACATED, REMANDED, and REASSIGNED.




   voters out there might say there might be a governmental problem, too.” | “I could write
   a whole book with nothing but governmental abuse. Not all of it is the Justice Department.
   EPA and the Securities and Exchange Commission have their blue-suited thugs, too.” |
   “The phrase ‘public integrity’ in connection with the Justice Department is a
   contradiction.”




                                              12